                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIDNEY NAIMAN,                                      Case No.19-cv-00256-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                 v.                                          REGARDING NON-APPEARING
                                   9
                                                                                             DEFENDANT RAYOSUN, LLC
                                  10     RAYOSUN, LLC, et al.,
                                                        Defendants.
                                  11

                                  12          The Court’s March 25, 2019 Order, (Dkt. No. 19), continued the hearing on Defendant
Northern District of California
 United States District Court




                                  13   Freedom Forever, LLC’s motion to dismiss, (Dkt. No. 7), to May 2, 2019, following Plaintiff’s

                                  14   statement that it “would be prejudiced by severance” of the non-appearing defendants in this

                                  15   action—at that time, Freedom Solar Services, LLC (“Freedom Solar”) and Rayosun, LLC

                                  16   (“Rayosun”), (Dkt. No. 18). The Court’s March 2019 Order stated that if consent of all parties is

                                  17   not obtained by May 2, 2019, the case would be reassigned to a district court judge.

                                  18          Since that Order, Plaintiff filed a motion for entry of default against defendants Rayosun

                                  19   and Freedom Solar. (Dkt. No. 23.) The next day, however, Plaintiff and Freedom Solar filed a

                                  20   stipulation seeking to extend the time for Freedom Solar to respond to Plaintiff’s complaint. (Dkt.

                                  21   No. 24.) Freedom Solar also consented to magistrate jurisdiction pursuant to 28 U.S.C. § 636(c).

                                  22   (Dkt. No. 25.) Thus, Rayosun is the only defendant that has yet to appear and consent to

                                  23   magistrate jurisdiction. Because Rayosun has not consented, the Court cannot decide the motion

                                  24   to dismiss. See Williams v. King, 875 F.3d 500, 504 (9th Cir. 2017) (holding that magistrate

                                  25   “jurisdiction cannot vest until the court has received consent from all parties to an action.”).

                                  26          Given Plaintiff’s previous statement regarding prejudice that would result if Rayosun is

                                  27   severed from this action, and Plaintiff’s subsequent entry of default against Rayosun, the Court

                                  28   intends to reassign this case to a district court judge who can rule on all matters through final
                                   1   judgment. If Plaintiff’s position on severance of Rayosun has changed in light of Freedom Solar’s

                                   2   appearance, Plaintiff shall notify the Court on or before April 18, 2019; otherwise the case will be

                                   3   reassigned.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 15, 2019

                                   6

                                   7
                                                                                                    JACQUELINE SCOTT CORLEY
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
